United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF RECLAMATION, Dutch John, Utah,
Employer
__________________________________________
Appearances:
David J. Holdsworth, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-1028
Issued: June 20, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On April 23, 2018 appellant, through counsel, filed a timely application for review from a
March 19, 2018 decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk
of the Appellate Boards docketed the appeal as No. 18-1028.2
By notice dated July 27, 2017, OWCP advised appellant of its preliminary determination
that she had received a $41,516.31 overpayment of compensation for the period from January 7,
2010 through July 22, 2017 because she received prohibited dual benefits in the form of wage-loss
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument pursuant to section 501.5(b) of Board procedures. 20 C.F.R. § 501.5(b).
By order dated November 19, 2018, the Board exercised its discretion and denied the request, finding that the
arguments on appeal could adequately be addressed based on the case record. Order Denying Request for Oral
Argument, Docket No. 18-1028 (issued November 19, 2018).

compensation under the Federal Employees’ Compensation Act3 (FECA) and from the Social
Security Administration (SSA) without an appropriate offset. It also made a preliminary
determination that she was at fault in the creation of the overpayment as she was aware or should
have reasonably been aware that her compensation payments had been paid incorrectly. OWCP
requested that appellant complete an overpayment recovery questionnaire (Form OWCP-20) and
submit supporting financial documents. Additionally, it notified her that, within 30 days of the
date of the letter, she could request a telephone conference, a final decision based on written
evidence, or a prerecoupment hearing by completing an attached overpayment action request.
On August 8, 2017 appellant authorized her son D.L. to represent her. She indicated that
his address of record was in Reno, Nevada. Appellant and her representative forwarded an
overpayment action request dated September 1, 2017, received by OWCP on September 5, 2017,
in which the box requesting a telephone conference was checked.4
On November 13, 2017 OWCP issued a revised preliminary overpayment determination.
The only change to the July 27, 2017 determination was that the amount of the overpayment was
modified to $14,420.81. Appellant was again provided a Form OWCP-20 and an overpayment
action request and was again afforded 30 days from the date of the preliminary determination, as
determined by the postmark of her submission. A copy of the determination was sent to her
representative. On November 28, 2017 the copy of the November 13, 2017 preliminary
determination, addressed to appellant’s representative at his address of record in Reno, Nevada
was returned to OWCP as undeliverable, stating “not at this address.”
On December 12, 2017 appellant’s representative telephoned OWCP. He indicated that he
had not received a copy of the November 13, 2017 preliminary determination, noting that appellant
had just given her copy to him. He requested additional time to submit additional evidence.
OWCP responded, “So I gave him until December 26, and advised him that I can’t give him
additional time beyond the stated 30 days if he wants to request a hearing.”
In a Form OWCP-20 dated December 14, 2017, received by OWCP on December 18,
2017, appellant and her representative again requested a telephone conference, disagreed with the
fact of overpayment, disagreed with the amount of the overpayment, and requested waiver of
recovery of the overpayment. The attached OWCP-20 indicated that there had been no change
from the previously submitted questionnaire. Appellant indicated that she had requested counsel
to assist in this matter.
By letter dated December 19, 2017, counsel again requested a telephone conference. He
attached an overpayment action request, also indicating that he was challenging fact and amount
of the overpayment and requesting waiver.
By decision dated March 19, 2018, OWCP finalized the preliminary determination of a
$14,420.81 overpayment of compensation. It found appellant at fault because she had not reported
3

5 U.S.C. § 8101 et seq.

4
Appellant’s representative also contested fact of overpayment. The Form OWCP-20 and financial information
were provided.

2

that she was receiving SSA payments as part of an annuity for federal service. As such, she was
found to be not entitled to waiver of recovery of the overpayment. OWCP required repayment of
the overpayment by deducting $300.00 every 28 days from appellant’s continuing FECA
compensation payments.
OWCP is required to follow certain procedures in overpayment cases. Section 10.431(a)
of OWCP regulations provides that, before seeking recovery of an overpayment, it will advise a
claimant in writing that the overpayment exists, and the amount of the overpayment.5 The written
notification must include a preliminary finding regarding whether the individual was at fault in the
creation of the overpayment.6 Additionally, OWCP is obliged to advise the individual of his or
her right to inspect and copy the government records relating to the overpayment.7 Lastly, the
preliminary notice must inform the individual of his or her right to challenge the fact or amount of
the overpayment, the right to contest the preliminary finding of fault in the creation of the
overpayment, if applicable, and the right to request a waiver of recovery of the overpayment.8 The
recipient of the alleged overpayment may present evidence in response to OWCP’s preliminary
notice, either in writing or at a prerecoupment hearing requested within 30 days.9
The Board finds that, under the facts presented, appellant was not provided the required
opportunity to provide testimonial evidence regarding the alleged overpayment.10 On
November 13, 2017 OWCP informed appellant of its preliminary determination that she received
a $14,420.81 overpayment of compensation and that she was at fault in the creation of the
overpayment and thus not entitled to waiver of recovery of the overpayment. It included her
procedural rights, including the right to request a telephone conference within 30 days. The record
supports that a copy of the November 13, 2017 preliminary determination was forwarded to
appellant’s representative D.L. at his address of record, however, this was returned to OWCP as
undeliverable. When D.L. notified OWCP by telephone on December 12, 2017 that he had not
received the November 13, 2017 preliminary determination until that day when appellant furnished
a copy, OWCP advised him that he was afforded until December 26, 2017 to submit additional
information. While the telephone memorandum of record stated “(I) advised him that I can’t give
him additional time beyond the stated 30 days if he wants to request a hearing,” the statement is
unclear as to when the allotted 30 days began. On an overpayment action request form dated
December 14, 2017, received by OWCP on December 18, 2017, appellant again requested a
telephone conference.
Accordingly, for the foregoing reasons, the March 19, 2018 decision will be set aside and
the case will be remanded to OWCP to provide appellant her right to a telephone conference.
5

20 C.F.R. § 10.431(a).

6

Id. at § 10.431(b).

7

Id. at § 10.431(c).

8

Id. at § 10.431(d).

9

Id. at § 10.432.

10

See I.R., Docket No. 18-0088 (issued April 9, 2018).

3

Following this and such other development deemed necessary, OWCP shall issue an appropriate
decision.
IT IS HEREBY ORDERED THAT the March 19, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: June 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

4

